  Case 17-19210         Doc 34     Filed 04/06/20 Entered 04/06/20 15:25:15            Desc Main
                                     Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )      CASE NO. 17 B 19210
         Kimberly Thornton,                     )      HON. Jacqueline P. Cox
                                                )      CHAPTER 13
         DEBTOR.                                )

                                       NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         Cook County Treasurer, 118 N Clark St, Room 112 Chicago, IL 60602, via certified mail;

       Please take notice that on April 20, 2020, at 9:00 a.m., I shall appear before the Honorable
Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached Motion and you may appear if you so choose.

         A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

                                       PROOF OF SERVICE

        The undersigned, an attorney certifies that he sent this notice and the attached motion on
April 6, 2020, to:

         The Chapter 13 Trustee listed above via electronic court notification; and

       To the creditors listed above via U.S. Mail with postage prepaid from the mailbox located at
20 S. Clark Street, Chicago, IL 60603.

                                                               /s/_Steve Miljus
                                                               Attorney for Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
  Case 17-19210        Doc 34    Filed 04/06/20 Entered 04/06/20 15:25:15             Desc Main
                                   Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 17 B 19210
         Kimberly Thornton,                   )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
         DEBTOR.                              )

                              MOTION TO ALLOW CLAIM 13-1

         NOW COMES the Debtor, by and through Debtor’s Counsel, The Semrad Law Firm, LLC,

and moves this Honorable Court to allow claim 13-1, the secured proof of claim filed on April 2,

2020. Debtor states the following:


         1.    That the Debtor filed a petition for relief pursuant to Chapter 13 Title 11 U.S.C on

               June 26, 2017.

         2.    That this Honorable Court confirmed the Debtor’s Chapter 13 Plan on August 14,

               2017.

         3.    Pursuant to the confirmed Chapter 13 Plan, secured creditors are to be paid

               100.00% of their allowed claims, and general unsecured creditors without priority

               are to be paid 20.00% of their allowed claims.

         4.    That the confirmed Chapter 13 Plan requires the Debtor to make plan payments to

               the Chapter 13 Trustee in the amount of $650.00 on a monthly basis for 36 months.

         5.    The deadline for creditors to file claims in the instant case was on October 17, 2017.

         6.    Cook County Treasurer, filed secured claim, Claim 13-1, on April 2, 2020 in the

               amount of $1,035.86. Please see Exhibit A.

         7.    Debtor wishes to allow Claim 13-1 in the amount of $1,035.86 to be paid.

         8.    Debtor and Debtor’s counsel, The Semrad Law Firm, LLC respectfully request this
Case 17-19210     Doc 34     Filed 04/06/20 Entered 04/06/20 15:25:15             Desc Main
                               Document     Page 3 of 3


           Honorable Court enter an Order allowing claim 13-1 in the amount of $1,035.86,

           and to direct the Chapter 13 Trustee to pay $1,035.86 of the late filed claim as a

           secured claim.

    9.     Debtor has filed the instant case in good faith and is in a position to proceed.

    WHEREFORE, the Debtor prays this Honorable Court for the following relief:

    A.    That Claim 13-1 is allowed in the amount of $1,035.86 and the Chapter 13 Trustee

          will pay $1,035.86 of claim 13-1 as a secured claim; and

    B.     For any and all other relief this Court deems fair and proper.



                                                  Respectfully submitted,

                                                         /s/_Steve Miljus
                                                         Attorney for Debtor

                                                         The Semrad Law Firm, LLC
                                                         20 S. Clark Street, 28th Floor
                                                         Chicago, IL 60603
                                                         (312) 913-0625
